Citation Nr: 1622199	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO. 09-39 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to higher initial ratings, for posttraumatic stress disorder (PTSD), greater than 30 percent prior to March 13, 2013, and greater than 50 percent thereafter.

2. Entitlement to total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Schulman, Counsel


INTRODUCTION

The Veteran had active service with the United States Army from June 1966 to June 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2008, December 2008, and April 2013 decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in and San Diego, California and Denver, Colorado. Original jurisdiction over both appeals has been transferred to the RO in Denver.
 
The Veteran testified before the undersigned Veterans Law Judge at a hearing held in March 2011; a transcript of the hearing has been associated with the claims file. In April 2016, the Veteran also testified before an additional VLJ regarding issues that were separate and distinct from those addressed during the March 2011 hearing. For clarification, the VLJ conducting this second hearing expressly explained that the issues of "increased rating for the post-traumatic stress disorder and the total disability rating for individual unemployability are in the jurisdiction of [the undersigned VLJ], and he will be ruling on those."

Accordingly, those issues on which testimony was taken in April 2016 remain on appeal, but are not the subject of this decision.


FINDINGS OF FACT

1. Throughout the entire initial rating period on appeal, PTSD has been productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as pressured speech, anxiety and irritability, recurrent nightmares, and difficulty maintaining effective work and social relationships.

2. The Veteran is not rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 50 percent, but not higher, for PTSD have been  approximated throughout the rating periods on appeal. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2015).

2. The criteria for TDIU have not been met at any time during the period on appeal. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). Notice letters were sent to the Veteran in May 2008 and January 2012, prior to the initial adjudication of the claims on appeal. The notice included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA. The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO. The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

In a hearing before the undersigned, the presiding Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claims. These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103. See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

The Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, and additional notice is not required. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims). 

VA also has a duty to assist an appellant in the development of the claim. VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment to the extent that such records have been identified by the Veteran - in addition to records from the Social Security Administration (SSA). These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board. The duty to assist was further satisfied by VA examinations in October 2008 and April 2013 when examiners conducted physical examinations, were provided the claims file for review, recorded his history, considered private medical evidence, and provided factually supported and explained opinions. VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4) (2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion). 

Since the time of the RO's most recent adjudication in May 2013 when a supplemental statement of the case was issued, VA has received additional treatment records, including those relating to the treatment of PTSD. On review, the Board finds that these records pertain to the matters on appeal, but do not contain any substantive evidence not previously before VA adjudicators that is beneficial to the Veteran's claims. Returning these records to the AOJ for initial consideration would serve only to delay final adjudication of the benefits sought, without benefit to the Veteran. 

In December 2011, the Board remanded the appeals regarding PTSD and TDIU for additional development, including retrieval of VA treatment records and completion of a VA examination to discuss the current level of severity of the Veteran's PTSD and its impact on his employability. The RO substantially complied with the Board's remand directives, and the Board may properly proceed with the decisions below. See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Initial Ratings for PTSD

The Veteran is seeking entitlement to a higher initial ratings for PTSD, following the grant of service connection in a December 2008 decision. When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods in accordance with the facts found; such separate disability ratings are known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned). 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015). 

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2015). If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). Further, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). The Board has considered applying alternate Codes to evaluate the Veteran's service-connected disabilities where applicable. See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," see Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007). The Veteran was awarded service connection for PTSD and granted an initial evaluation of 10 percent effective April 3, 2008. In a subsequent decision, he was granted a 50 percent rating for the disability, effective March 13, 2013. PTSD is evaluated under the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130, Diagnostic Code (DC or Code) 9411 (2015).

PTSD has more nearly approximated the criteria for a 50 percent rating throughout both periods on appeal, but a rating of greater than 50 has not been warranted. Specifically, PTSD has been productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as pressured speech, anxiety and irritability, recurrent nightmares, and difficulty maintaining effective work and social relationships.

Under the General Rating Formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events). 38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or the inability to establish and maintain effective relationships. Id.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name. Id.

The VA Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders. 38 U.S.C.A. § 1155; see 38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 4.130. The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation. Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code. Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment").

The Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture. GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV). Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove references to the DSM-IV, and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders (5th ed.) (DSM-5). See 79 Fed. Reg. 149, 45094 (August 4, 2014). The provisions of the interim final rule, however, apply only to applications for benefits that are received by VA or that were pending before the RO on or after August 4, 2014. Because the Veteran's claim had been received by VA in 2008, the provisions of this interim final rule do not apply. Of note, VA adopted as final, without change, the interim final rule, effective March 19, 2015. 80 Fed. Reg. 53, 14308 (March 19, 2015). 

During his March 2011 hearing before the undersigned, the Veteran reported that  he was attending counseling once every two months. His relationship with his wife and grandchildren was "good," though he preferred being alone in his home, and often isolated himself in his bedroom or back yard. He described some hostility toward strangers who "say[] something in reference to [him] that [he] feel[s] isn't right," but altercations did not escalate to the point of being physical. His primary symptoms were sleep-related, and he stated that "[a] lot of times [he] really [doesn't] sleep very good," but that Ambien and alcohol help. He seldom had nightmares, and the most recent such dream he could recall was six months prior and involved shooting at Vietcong from a helicopter. The Veteran's wife told him that he talks in in sleep and will thrash about. Noises such as a slamming door, dogs, or a vehicle backfire will cause him to awaken suddenly.

He endorsed increased startle response while awake to such things as a car horn or similar loud noise, and arousal symptoms to stimuli such as the smell of diesel fuel or the sound of a helicopter. When someone drops a lightbulb it reminded him of a mortar attack, and "fabric that's got, like, little holes in it, that makes [him] think of the shrapnel that hit . . . buildings." He did not like going out in public but would do so if his wife insisted, though he reported that he enjoys going to the grocery store because it is "more of a relaxed place" and "[y]ou don't really have to talk to people." The Veteran stated that he thinks about suicide "a lot," but also considers that consequences and the embarrassment to his family that would result. These thoughts occurred twice a week, and he had no homicidal thoughts or other desire to physically harm others. The Veteran reported that his memory was poor, and that he must write things down frequently, and he skips bathing once every three weeks but generally took "care of [his] personal hygiene."

Treatment records include an April 2008 notation when he endorsed that sleep was poor and related to pain associated with nonservice-connected disorders. Energy levels fluctuated, and he endorsed chronic occasional suicidal ideation and reported that he was "very angry and irritable" primarily with respect to the United States' involvement in the Persian Gulf War. The Veteran denied homicidal ideation, but reported nightmares, flashbacks, actively avoiding people, increased startle response, hypervigilance and some paranoia - with mild obsessive symptoms such as checking locks three to four times before leaving the home - and episodes of fast speech. These two-day episodes were associated with feeling "elated," and having higher energy. The Veteran presented as casually dressed, neatly groomed, and alert with a mild resting tremor in his hands. His speech was fast, but not pressured, and of normal tone and volume. The Veteran's affect was anxious and blunted, with linear and organized thoughts, and intact memory. Judgement and insight were fair, and his GAF was 52.

GAF scores between 60 and 51 indicate moderate symptoms (manifest by, flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational settings (manifest by, few friends, conflicts with peers or co-workers). GAF scores between 50 and 41 are indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational settings (e.g., lack of friends, inability to keep a job). DSM-IV.

In May 2008, the Veteran reported poor sleep, and denied any suicidal or homicidal ideation. He continued to limit his exposure to PTSD triggers such as the news, and his speech was fast, but not pressured, and of normal tone and volume. The Veteran presented with an "okay" mood, but anxious and flattened affect. His GAF was 54. 

In September 2008, he reported feeling "better" since starting on a new medication. He was less depressed, but continued having problem with sleep, and felt tired. He again denied suicidal ideation and homicidal ideation, and reported only one nightmare in the past month. His GAF was again 54.

On VA examination in October 2008, the Veteran denied any ongoing mental health therapy. He had never attempted suicide, but had intermittent, strong suicidal ideation. Antidepressant and sleep medications were effective, and he reported a good relationship with his wife and children. During his employment as an electrician - which he confirmed ended in 2005 with the closure of the facility where he worked - the Veteran stated that he experienced anxiety and did not like being around others. He was often involved in verbal altercations with coworkers and supervisors, but denied any physical altercations and stated that he had never been reprimanded or put on notice for his anger on the job.

Mental status evaluation showed that the Veteran scored 26 out of a possible 30 on a cognition examination, "indicating normal cognitive functioning," and there was some difficulty recalling one detail of a short story that was read to him. He was otherwise a good historian, presenting his history in a logical and sequential order, and with normal speech. Affect was normal, and the Veteran did not appear to be responding to any internal stimuli. The Veteran reported experienced recurrent images of a mortar bombing that he experienced while in Vietnam, and he endorsed intrusive experiences triggered by the smell of diesel fuel and the sound of helicopters. Other symptoms of hyperarousal included sleep disturbances and nightmares. Feelings of anxiety and anger occurred regularly, and the Veteran engaged in avoidance behaviors to include self-isolating and avoiding crowds. He nonetheless was capable of going out to a movie or other events with his wife, but preferred to stay home. 

The VA examiner concluded that PTSD resulted in an occasional decrease in work efficiency, with intermittent periods of inability to perform occupational tasks due to mental health signs and symptoms; but generally the Veteran had satisfactory functioning. Examples of his occasional decrease in functioning included difficulties engaging in activities outside of his home due to hyperarousal and anger. He avoided interacting with others and attending any activities that involve crowds, and continued to have intrusive experiences - such as nightmares - triggered by sounds and smells. His GAF was 55.

A May 2009 treatment note shows that the Veteran had been feeling "pretty good" overall the previous months. He endorsed slightly more "blues" and some mild trouble sleeping over the prior three weeks, and he did not know why he felt more "down." Though he continued to deny suicidal ideation and homicidal ideation, he had occasional irritability, and continued to have heightened startle response and hypervigilance. The Veteran denied symptoms of paranoia, but reported two nightmares since his last mental health treatment. Mental status examination revealed an occasional hand tremor when speaking. He was generally mildly anxious, but otherwise had a calm, cooperative and good demeanor. Speech was fast, but not pressured, and his affect was euthymic. The Veteran endorsed occasional passive suicidal ideation, without any plan or intent, and cognition was intact. Insight and judgement were fair to adequate, and his GAF was 54.

In March 2011 the Veteran's mental health care provider indicated that despite treatment, the Veteran continued to have "significant symptoms of chronic anxiety," intrusive memories, lingering guilt about activity in Vietnam, hypervigilance, increased startle response, avoidance behaviors and sleep disturbance. He continued to avoid crowds of people, and often needed to leave his own house when there was too much activity and too much stimulus for him to tolerate. The Veteran was "always on-guard," and uncomfortable driving or being "out on the street." He was struggling with sleep, seldom felling rested, and since his October 2008 VA examination, his symptoms had continued to be "more severe . . . than are reflected in the [VA examination] report." The letter suggested that the Veteran's overall level of functioning has never been as high his GAF score of 55 reflects; and was more accurately 48 as early as October 2009, but was 52 at the time the letter was drafted. 

A January 2012 treatment report showed that chronic PTSD symptoms included extreme hypervigilance, hyperarousal, intrusive memories feelings of guilt, chronic anxiety and sleep disturbance. The Veteran reported becoming upset with something he had seen on the news that caused him to become agitated, drinking two "shooters" of alcohol and taking two doses of an insomnia medication. The next morning he became aware that he had awoken during the night, though he had no specific recollection of nighttime activity. The Veteran presented with good grooming and hygiene, and he was pleasant and cooperative. His speech was pressured, and his mood was moderately dysphoric. The Veteran's mood was non-labile, but congruent, and he appeared to be "a bit anxious as usual." His GAF was 52.
 
 On VA examination in March 2013, the Veteran described chronic hyperarousal, re-experiencing of traumatic events, and avoidance behaviors consistent with his PTSD diagnosis. The Veteran was taking medication to address his poor sleep, but expressed concern about sleeping too heavily, because he needed to be able to be "quickly responsive if some need arose" at night. He recalled his last bad dream, approximately one month prior, involved a Filipino-appearing woman cutting the necks of Anglo Saxon-appearing people. The Veteran continued to think about Vietnam on a daily basis, typically while lying awake in bed, or during the day. Memories were also triggered by a variety of stimuli including watching news on the television. He was able to watch war movies, but reported that in the past he had been unable to do so because he would become tearful. The Veteran avoided talking with other Veterans and preferred not to come to VA facilities for treatment, spacing out appointments as much as possible.

Loud noises caused the Veteran to easily startle and he reported having been bothered by loud noises when he had worked at the Rocky Flats facility, as they reminded him of mortar attacks. Panic symptoms of jitteriness and some mild mental confusion - including claustrophobia and occasional shortness of breath - occurred a couple of times a week. These typically happened when in public places without his wife, where he felt more vulnerable and prone to increased anxiety. The Veteran denied problems with his temper affecting his behavior, and denied any history of physical violence or legal involvement due to his behavior. He also stated that medication was helping with panic symptoms, as an example stating that he is able to calmly withdraw from stressful situations such as his grandchildren being too loud. Suicidal ideation had occurred in the past, but the Veteran did not believe that he would ever act on his occasional thoughts of suicide. 

On mental status examination, the Veteran presented as clean-shaven, casually and neatly dressed, and wearing appropriate attire. He was cooperative, polite, and soft spoken, with good eye contact. Thought processes were goal-directed and without evidence of circumstantiality or tangentiality, internal preoccupation, or paranoia. The Veteran's mood was mildly dysphoric, and his affect was primarily reserved. He denied any current suicidal or homicidal ideation, intent, or plan as well as auditory or visual hallucinations. Overall, the examiner opined that PTSD was productive of occupational and social impairment with reduced reliability and productivity, and his GAF was 52.

The severity of the Veteran's PTSD symptoms has been largely unchanged since April 2008 - the beginning of the period on appeal. Although the RO granted a rating of 50 percent effective March 13, 2013, the date of his most recent VA examination, the symptoms endorsed and recorded at that time were no worse - if not slightly better - than those seen through treatment and examination records prior to that date. Specifically, the Veteran has continuously endorsed nightmares with approximately the same frequency, he had continued to have essentially the same level of ongoing anxiety and hyperarousal symptoms, and he consistently had pressured or fast speech. 

Although not dispositive, that his overall level of functioning has remained steady is reflected in GAF sores - assessed by multiple mental health care professionals - within a narrow band between 48 and 55. While the March 2013 VA examination report reflects symptoms more closely with to a 50 percent rating under the criteria of DC 9411, such symptoms were also manifest prior to the date of that examination.

The Board has also considered whether a rating of greater than 50 percent may be warranted, but finds that it is not. Specifically, other than chronic transient suicidal ideation, the Veteran has not manifest any of the criteria which are described as warranting a 70 percent rating. The Veteran has been irritable and anxious, including when in public, but his symptoms have not resulted in deficiencies of judgment or thinking, his family relationships are routinely described as "good," and the Veteran himself reported that his departure from his last place or work was unrelated to mental health symptoms. He has repeatedly been shown not to have illogical, obscure, or irrelevant speech; has rarely endorsed feelings of panic; and there is no evidence of impaired impulse control leading to periods of violence. The Veteran has maintained spatial orientation at all times; he has routinely been noted to be well-groomed; and on his most recent VA examination endorsed an increase in his capacity for dealing with stressful circumstances. 

In total, at no time during the periods on appeal has the Veteran's overall disability picture been 70 percent disability. In arriving at this conclusion, the Board has carefully considered statements made by the Veteran both to treating professionals and during his hearing before the undersigned. The symptoms endorsed are capable of lay observation by the Veteran, and his reports are competent. Layno v. Brown, 6 Vet. App. 465 (1994). Furthermore, the probative value of such statements is bolstered by the fact that his reports are consistent with the nature and degree of symptomatology reflected in medical treatment records. Nonetheless, even the Veteran's lay-reports do not reflect a disability picture warranting a 70 percent evaluation.

The Board has also considered whether referral for an extraschedular rating is warranted. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Thun v. Peake, 22 Vet. App. 111 (2008). Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate and no referral is required. Id. at 115.

The schedular rating criteria used to rate the Veteran's service-connected PTSD reasonably describe and assess the disability level and symptomatology. The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings. The evidence adequately reflects the symptoms of the Veteran's PTSD include sleep disturbances with nightmares, social isolation, hypervigilence, and pressured speech. These symptoms are part of or similar to symptoms listed under the schedular rating criteria. The schedular rating criteria include occupational and social impairment, as indicated by reduced reliability and productivity, and as caused by specific psychiatric symptoms. The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria. Mauerhan, 16 Vet. App at 442 ; see also 38 C.F.R. § 4.21 (2015). 

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria - and the Board notes that the Veteran is not presently service-connected for any other disabilities. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). The schedular evaluation is adequate, and referral for consideration of extra-schedular evaluation is not required. 38 C.F.R. § 3.321; Thun, 22 Vet. App. 111. 

The Veteran's PTSD has been 50 percent disabling, but no higher, throughout the entire rating period on appeal. All evidence has been considered and there is no doubt to be resolved. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

TDIU

The Veteran contends that his service-connected PTSD renders him unable to maintain gainful employment, and that he is entitled to a total disability rating based on individual unemployability. PTSD is his only service-connected disability, and it has been rated 50 percent disabling throughout the period on appeal. A claim for TDIU is essentially an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule. Norris v. West, 12 Vet. App. 413, 420-21 (1999). 

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more. 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2015). Where the schedular rating percentage requirements are not met, as they are here, entitlement to the benefits may be nonetheless considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disability. 38 C.F.R. § 4.16(b). The Board may refer the claim to the Director of Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b), but such referral is only warranted if the Board finds the Veteran is unable to secure and maintain employment due to his service connected disability.

In March 2011 the Veteran testified that he had last worked in 2005 at the Rocky Flats nuclear weapons production facility dismantling electrical equipment. The facility was shut down, which was when the Veteran ended his employment. When asked whether his PTSD was involved in his employment ending he stated "No . . . none what so ever." During his 15-year employment at the facility, he reported having "problems with authority," particularly when rules were not followed - but altercations with others were limited to "more or less cussing back and forth in the hallways." Since retiring from Rocky Flats, he reported interviewing for a new position, but deciding that he did not want to "deal[] with people or . . . go through that B.S. again," and went on to describe that working with others is too stressful.

Similarly, in his September 2009 claim for TDIU, the Veteran wrote that he does "not like being around people or working around them," and that he was only able to continue to work as long as he had because his employee union "sav[ed] [him] time and time again." He stated his belief that "[r]ight now there is no one who would hire [him] once they found out about [his] psychological problems," and then reiterated that if he "were to deal with people on more than an occasional basis, the stress of any more than just saying 'hi' would take [him] back to drinking all the time."

In an August 2007 assessment prepared for SSA, a physician concluded that although the Veteran had some physical limitations associated with lifting capacity which may preclude him from performing the tasks he had previously done, there was nothing to "preclude him from performing many job tasks and certainly would not disable him completely from working." A separate August 2008 SSA assessment concluded that the Veteran was "capable of work within the limits of" his residual functional capacity. These reports were prepared in consideration of the Veteran's entire physical and mental capacity - without limiting their conclusions to the effects of his service-connected PTSD.

On VA examination in October 2008, the Veteran repeated his history of having worked for 15 years at the Rocky Flats facility until its closure. He had not worked since that time and stated that he did not want to work because it caused him anxiety and he disliked being around other people. He stated that he would often get into verbal altercations with coworkers and supervisors, but denied any physical altercations. The examiner concluded that the Veteran could be employed in a setting that did not "require him to work closely with others or with the public, due to his struggles with anger and his tendency to engage in verbal altercations."

In a March 2011 letter, a VA psychiatrist opined that without the support of his wife, the Veteran would be "even less functional in society," and the psychiatrist could not "imagine him being able to venture into a competitive work environment and holding down a job." The psychiatrist commented that when the Veteran had been working, he had been "highly irritable and unable to tolerate people not maintaining the same standard of work or accountability as he did" - a statement which is consistent with the Veteran's testimony before the undersigned.

Following evaluation, review of the record, and an interview with the Veteran in March 2013, a VA examiner determined that "[d]ue to the Veteran's current service-connected posttraumatic stress disorder and related depression and alcohol dependence, the Veteran retains the cognitive and emotional capacity to sustain simple work tasks." The examiner stated that the Veteran would "perform best in limited setting, with little to no contact with peers, public, or supervisors due to some history of verbal conflict, primarily with peers in work setting in the past, related to irritability of PTSD." Nonetheless, according to the Veteran, "the only reason he did not work following [his prior] job was due to [a] significant neck injury and symptoms . . . unrelated to mental health symptoms."

As with symptoms of PTSD, the Veteran is competent to endorse events and circumstances that are capable of lay observation, such as verbal altercations with coworkers and supervisors, and his own feelings of frustration with others. Layno, 6 Vet. App. 465. However, assessing an overall occupational capacity is a complex determination beyond the scope of his lay competence. Furthermore, the issue of whether TDIU should be awarded is also not a medical issue, but a legal determination for the adjudicator to make. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). Thus, although the various medical opinions detailed above have been considered, their probative value is limited insofar as it is the Board, and not a medical examiner who must find that a claimant is entitled to TDIU.

The Veteran is not precluded from gainful employment as a result of his only service-connected disability - PTSD - and he does not meet the schedular threshold for the award of TDIU under 38 C.F.R. § 4.16(a). The Veteran ceased employment due to factors unrelated to his PTSD. While he has stated that he has not attempted to seek new employment in part due to irritability with others, mental health treatment records do not show that his irritability and anger around others has been so severe to preclude employment. The fact that he maintained employment with the same company for a decade and a half without major incident is evidence itself of his capacity for similar employment.

In light of the Veteran's own testimony, and weighing the presented opinions of medical professionals, the Board finds that the criteria for entitlement to TDIU have not been met at any time during the period on appeal.




ORDER

A rating of 50 percent, and no higher, is granted for PTSD prior to March 13, 2013.

TDIU is denied




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


